Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alfred Titus Shuler appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). Shuler’s challenge to the career offender enhancement cannot be addressed in a § 3582 motion. See Dillon v. United States, — U.S.-,-, 130 S.Ct. 2683, 2694, 177 L.Ed.2d 271 (2010) (“ § 3582(c)(2) does not authorize a resentencing.”). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Shuler, No. 7:96-er-00013-BR-1 (E.D.N.C. July 15, 2009). We deny Shuler’s motions to place this case in abeyance and for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.